Citation Nr: 0904822	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a 
right arm injury.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in July 2004 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
residuals of a head injury (also claimed as headaches), 
residuals of a knee injury, residuals of a back injury and 
residuals of a right arm injury.  The veteran's claims folder 
was transferred to the RO in Montgomery, Alabama in August 
2004.  

In September 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2008).

Also in September 2007, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge, and previously in December 2006, the Veteran testified 
before a decision review officer at the RO; copies of these 
transcripts have been associated with the record.  On the 
occasion of the September 2007 videoconference hearing before 
the undersigned Veterans Law Judge, the Veteran raised the 
issue of entitlement to service connection for a right hand 
disorder.  This issue has not been developed for appellate 
review and, accordingly, is referred to the RO for 
appropriate action.

In a November 2007 decision, the Board denied service 
connection for residuals of a head injury, residuals of a 
left knee injury, residuals of a back injury and residuals of 
a right arm injury.  The Veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2008 Order, which granted an October 
2008 Joint Motion to Remand (Joint Remand), the Court vacated 
and remanded the Board's decision.  

The issues of entitlement to service connection for residuals 
of a left knee injury and residuals of a back injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
Veteran has residuals of a head injury that are related to 
service.

2.  There is no competent medical evidence showing the 
Veteran has a right arm disorder that is related to service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   

2.  A right arm disorder was not incurred as a residual of, 
or aggravated by, an incident in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).    





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in March 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided to the Veteran until March 2006, such 
error was harmless given that service connection for 
residuals of a head injury and residuals of a right arm 
injury is being denied, and hence no rating or effective date 
will be assigned with respect to these claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records and provided a waiver of review by the AOJ, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge. 

The Board notes that the Veteran was informed by the National 
Personnel Records Center (NPRC) that it was possible that his 
service treatment records were destroyed in the fire in St. 
Louis in 1973.  If a Veteran's service treatment records are 
missing and presumed to be destroyed, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has 
a heightened duty in a case where the service treatment 
records are presumed destroyed).  In the present case, 
however, the Veteran's claims folder contains service 
treatment records which cover his time in service from May 
1944 to May 1946.  The Veteran's May 1944 induction Report of 
Medical History and his March 1946 separation Report of 
Medical History are part of the record.  As such, the Board 
finds that a remand in order to obtain the Veteran's service 
treatment records is unnecessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  
Nevertheless, the Board will fully explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record does not reflect that the Veteran 
has any currently diagnosed head or right arm disorders.  
Therefore, the Board finds that an examination for these 
issues is not warranted in order to fulfill the duty to 
assist in the Veteran's service connection claims.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the these issues that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims addressed in this decision.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

 Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

At his videoconference hearing, the Veteran contended that he 
was involved in a truck accident in service when he suffered 
injuries to his head and right arm and has current residuals 
of these injuries that should be service-connected.  

Service treatment records do not reflect any injuries to his 
head or right arm.  There is no evidence of treatment for or 
a diagnosis of a head or right arm condition in service.  His 
June 1946 separation Report of Physical Examination shows no 
indication of any head or right arm injury or condition upon 
leaving service.  

Service Connection - residuals of a head injury

The first post-service evidence of a head condition consists 
of private medical records which reflect the veteran's 
complaints of headaches and vertigo in June and September 
1997.  A computed tomography (CT) scan from September 1997 
reflects an history of vertigo and hypertension and an 
impression of atrophic changes with ischemic demyelination, 
with no focal lesions.  A private May 1999 medical record 
reflects the veteran's report that he had no headaches or 
dizziness.  Ongoing private medical records reflect the 
examiner's observation that the veteran's head was 
normocephalic.  In February 2001, the Veteran was admitted to 
a private hospital with a severe headache and vertigo.  A 
neurological examination showed that the veteran's cranial 
nerves were intact with motor and sensory examination intact 
as well.  Contemporaneous magnetic resonance imaging (MRI) 
studies of the brain and cervical spine revealed 
arteriosclerotic disease and severe spondylitic changes of 
C2-3 and C3-4 levels with disc herniation and moderately 
severe spinal stenosis, respectively.  The final diagnosis 
was cervical spondylosis with cervical spinal stenosis, 
hypertension and osteoarthritis.  A March 2001 private 
medical record shows that the veteran's headaches and neck 
pain had improved.  None of these examiners linked the 
veteran's current conditions with his military service.  

There is no competent medical evidence to show that the 
Veteran has any current residuals of an in-service head 
injury.  Service treatment records do not show any treatment 
for or diagnosis of a head injury, and current medical 
records do not show a diagnosis of a head disorder.  While 
the Veteran has been examined and treated for headaches and 
vertigo, none of the examiners has diagnosed a head condition 
or linked these symptoms to his military service.  As noted 
above, to warrant service connection, there must be medical 
evidence of a current disability as established by a medical 
diagnosis, of incurrence of an injury in service, established 
by lay or medical evidence and medical evidence providing a 
nexus between the in-service injury and his current 
disability.  Boyer, supra.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 
supra.   Without medical evidence that proves the existence 
of a current disability, the nexus requirement has not been 
met.  Grottveit, supra.  

Service Connection -residuals of a right arm injury

The first post-service medical record which indicates a right 
shoulder problem is in June 2000, when the Veteran is noted 
by a private examiner to have right shoulder bursitis.  A 
July 2000 private medical record shows that the Veteran 
received cortisone shot in his right shoulder which helped 
significantly.  A September 2005 private medical record 
reflects the veteran's reports of mild pain in his right 
shoulder.  There are no other medical records in the claims 
file that reflects problems or complaints with the veteran's 
right shoulder. 

The Board notes that there are several references in the 
veteran's private medical records showing that he has a 
history of a right shoulder rotator cuff tear and surgery.  
However, the record reflects that the Veteran had a left 
shoulder rotator cuff tear and surgery.  As such, the Board 
views the references to a history of a right shoulder rotator 
cuff tear as inaccurate in that they are not reflected in the 
record.  

In his September 2007 videoconference hearing, the Veteran 
stated that he has ongoing pain in his right shoulder.  Pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).
  
There is no competent medical evidence to show that the 
Veteran has any current residuals of an in-service right arm 
injury.  Service treatment records do not show any treatment 
for or diagnosis of a right arm or shoulder injury, and 
current medical records do not show a diagnosis of a right 
arm or shoulder disorder.  While the Veteran has been 
examined and treated for right shoulder bursitis, none of the 
examiners has diagnosed a current right shoulder condition or 
linked his right shoulder pain to his military service.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer, supra.  Without medical evidence that 
proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra. 

The Veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a right arm injury is 
denied.


REMAND

As noted above, the Veteran contends that he was in an in-
service truck accident and that he has residuals of left knee 
and back injuries as a result.  The Joint Remand noted that 
the Board, in its November 2007 decision, did not assess the 
credibility of the Veteran's lay statements and testimony 
that he had an in-service truck accident in which he injured 
his back and left knee.    

Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The Veteran is not offering this contention 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the in-
service accident and the residuals.  He is competent to do 
so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  

The Veteran has consistently reported throughout the appeals 
period, in his written statements and in his testimony, that 
he was injured in an in-service truck accident.  As such, the 
Veteran's assertions concerning his in-service injury and 
resulting back and left knee pain are found to be credible, 
meeting the threshold for a medical examination to determine 
whether these conditions are related to his time in service.  
McLendon, supra.  Therefore, the Veteran must be provided 
with a VA orthopedic examination to determine whether it is 
as likely as not that his currently diagnosed back and left 
knee conditions are related to his time in service, to 
include the incident described by the Veteran when he was in 
a truck accident.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine whether the 
Veteran's claimed back disorder and the 
left knee disorder are a result of any 
incident in service or began to manifest 
during service.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, the Joint Remand and this remand 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's left knee 
and back conditions began to manifest 
during service, are etiologically related 
to the Veteran's active duty service in 
any way or is a result of any incident in 
service, in particular the incident 
described by the Veteran in which he 
asserts he was in a truck accident, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's arthritis began to manifest 
within one year of his discharge from 
service, and (3) the current status of 
the Veteran's left knee and back 
conditions.  If the etiologies of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


